February 16, 2021

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spencer (U.S. Patent Application Publication No. 2011/0241397 A1).

    PNG
    media_image1.png
    216
    134
    media_image1.png
    Greyscale


obtaining a portable seating system comprising an anchor 28, a first tether 36a, a second tether 36b, and a seat 22;
deploying the portable seating system, the deploying comprising
wrapping and securing the anchor around a portion of a tree,
suspending, by the first tether, a first end of the seat from a first portion of the
anchor, and
suspending, by the second tether, a second end of the seat from a second portion of the anchor; and
supporting, by the portable seating system while the portable seating system is deployed, a human seated on the seat.
As for claim 2, Spencer teaches that the wrapping comprises horizontally encircling, by the anchor, the portion of the tree.
As for claim 3, Spencer teaches that the suspending the first end of the seat comprises extending, by the first tether, substantially vertically from the anchor to the first end of the seat; and
the suspending the second end of the seat comprises extending, by the second tether, substantially vertically from the anchor to the second end of the seat.
As for claim 4, Spencer teaches that the wrapping comprises positioning the first portion of the anchor on one side of the tree and positioning the second portion of the anchor on an opposite side of the tree.

As for claim 7, Spencer teaches that the anchor, first tether, second tether, and seat each comprise textile.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer (U.S. Patent Application Publication No. 2011/0241397 A1) in view of Ebel et al (U.S. Patent No. 8,801,099 B2).
Spencer teaches the method substantially as claimed including that flexible seat portion 22 may be constructed of a CORDURA.RTM. material, canvas, or other such material bur does specify that the structures are made of a polymeric webbing.

    PNG
    media_image2.png
    109
    70
    media_image2.png
    Greyscale

.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rodney B White/Primary Examiner, Art Unit 3636